DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 June 2021 has been entered.
 
Status of the Claims
Claims 52, 54, 56, 58, 63, 72-85, and 88-94 are pending.
Claims 58, 63, and 80-85 are withdrawn from consideration as being directed to non-elected species of the elected invention.
Claims 52, 54, 56, 72-79, and 88-94 are presented for examination.
Claims 52, 54, 56, 72-79, and 88-94 are rejected.

Priority
The instant application is a National Stage entry of International application PCT/IB2014/066139 filed 18 November 2014, which claims the benefit of each of Provisional 10451US applications 61/905,415 filed 18 November 2013, 61/911,434 filed 3 December 2013, 

Response to Amendment
Applicants’ amendments to the Claims, now defining a neem oil vapor concentration range between about 0.00055-0.013%, finds support in each of the earlier filed applications as well as the instant disclosure, entitling the applicants to the benefit claims made previously as set forth above.

The Declaration of Dr. Woodbury under 37 CFR 1.132 filed 23 June 2021 is insufficient to overcome the rejection of Claims 52, 54, 56, 72-79, and 88-94 based upon the combined teachings of Michaelraj, Schmal, Windsor, Beitzel, Livingston, Brun, Olchovy, Garcia, and LeFleur as set forth in the last Office action because the Woodbury declaration provides no evidence to permit the skilled artisan to evaluate the assertions made.
Once the examiner establishes a prima facie case of obviousness, the burden shifts to the applicant to rebut that case.  In re Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011).    "[A]ppellants have the burden of explaining the data…they proffer as evidence of non-obviousness."  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).  The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical difference.”  Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength “are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration.”).  Although factual evidence is In re Chilowsky,306 F.2d 908, 134 USPQ 515 (CCPA 1962).  In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion.  Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986).
Here, it is critical to note that nothing of the Woodbury declaration provides objective data of any kind.  Paragraphs 5 through 7 of the document, representing the substance of the declaration, simply set forth a series of assertions including that a non-linear relationship exists between the volume of an enclosure and the amount of pesticide required to provide effective pest control through oil vapor, and that under particular conditions of use pesticidal efficacy is reduced speculatively owing to the relative density of neem oil vapor.  Again, no data whatsoever is provided to support any of these assertions.  No data establishes the non-linear relationship between the volume of an enclosure and the amount of oil needed to achieve pesticidal effect, no data supports the assertion of any difficulty in achieving pesticidal effect in larger enclosures, and no data supports the speculation as to why the unsupported observations may have arisen.  In addition, no description of the experimental conditions giving rise to the information referred to can be identified, rendering it impossible for the skilled artisan to evaluate the accuracy or veracity of assertions made.  Furthermore, applicants’ arguments do not address the limitations of the actual claims when considered in view of the art applied against prima facie case of obviousness.  See In re Baxter-Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991) (“[W]hen unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art.”).  Applicants are reminded that their claims simply require that neem oil be present in the enclosure “in the range of about 0.00055-0.013% by volume per volume of the treatment enclosure.”  This limitation is addressed by the multiple concentrations of neem oil per unit volume taught by Michaelraj.  In the absence of any data tending to call into question either the enablement or efficacy of the art, or the ability of the skilled artisan to adapt the teachings of the art in the manner suggested, the Woodbury declaration cannot serve to overcome the evidence of record.  See In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980) (Affidavits or declarations attacking the operability of a patent cited as a reference must rebut the presumption of operability by a preponderance of the evidence.), see also In re Weber, 405 F.2d 1403, 160 USPQ 549 (CCPA 1969) (Further, since in a patent it is presumed that a process if used by one skilled in the art will produce the product or result described therein, such presumption is not overcome by a mere showing that it is possible to operate within the disclosure without obtaining the alleged product.), In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (indicating that "[a]n assertion of what seems to follow from common experience is just argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.").

Applicants’ arguments have been fully considered.  Applicants’ arguments reiterating the information conveyed by the Woodbury Declaration are unpersuasive for the reasons the Woodbury declaration is unpersuasive; specifically owing to the unfounded speculation it 

Applicant's arguments filed 23 June 2021 concerning the double patenting rejection have been fully considered but they are not persuasive, as applicants have effectively failed to respond to the rejection in a substantive manner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 52, 54, 56, 72-79, 88 and 89 are rejected under 35 U.S.C. 103 as being unpatentable over Michaelraj (S. Michaelraj & R.K. Sharma, Fumigant Toxicity of Neem Formulations Against Sitophilus oryzae and Rhyzopertha dominica, 2 J Agricult. Tech. 1 (2006)), in view of Schmal (Gunter Schmal, et al, The Efficacy of Neem Seed Extracts (Tre-san, MiteStop) on a Broad Spectrum of Pests and Parasites, 107 Parasitol. Res. 261 (2010)), Tine (Samir Tine, et al, Laboratory Evaluation of Azadirachtin Against the Oriental Cockroach, Blatta orientalis L. (Dictyoptera, Blattellidae): Insecticidal Activity and Reproductive Effects, 10 Afr. J Biotechnol. 19816 (20 Dec. 2011)), and Windsor (U.S. PGPub. 2006/0276339) as evidenced by Beitzel (U.S. PGPub. 2010/0158965).
Applicants’ claims are directed to methods of controlling pests by releasing vapors of a pesticidal neem oil composition having a certain concentration of neem oil to an enclosure or article containing or infested with the pests to be controlled.  Dependent claims specify concentrations of neem oil to be used in the treatment enclosure, define times over which “saturation” of the enclosure is to both begin and be achieved, define the volume of the enclosure to be used, require the additional use of acetophenone in certain concentrations, or includes the use of a diluent, isopropyl alcohol.  Additional dependent claims specify that the substrate impregnated with the pesticide is to be contained within a particular kind of device, or specify that the treatment structure be equipped with a flexible outer layer.
Michaelraj describes exposing rice weevils and lesser grain borers to neem oil vapors inside enclosed airtight environments by the application of a liquid neem oil composition to filter papers in concentrations providing any of 0.004%, 0.006%, 0.008%, or 0.01% of the environments into which they have been placed.  (Pgs.2-7; Figs. 4-6).  Mortality, measured at 48 and 72 hours, was both dose and time dependent.
Michaelraj describes the fumigant toxicity of neem vapor formulations employed by application of liquid compositions to filter paper within closed containers to provide neem oil concentrations per unit volume of between 0.004%, 0.006%, 0.008%, or 0.01% of the environments into which they have been placed.  Michaelraj suggests employing such neem 
Michaelraj does not describe employing neem against German cockroaches in the manner elected by applicants, nor is the use of neem oil vapor in treatment enclosures having the volumes recited by, for example, Claims 54, 72, and 75, the use of acetophenone or isopropyl alcohol in the neem compositions, or the various vapor release parameters recited by, for example, Claims 54, 77, and 79, or the neem oil concentrations falling within the range of 0.00055-0.0011% of newly added claims 86 and 87.
Schmal indicates that Blatella germanica (German Cockroaches) are sensitive to neem extracts in a concentration-dependent manner.  (pg. 262-63; 266). 
Tine describes using a 27 liter enclosure to test pesticidal efficacy of neem extracts against colonies of B. Orientalis cockroaches.  (Pg. 19816-17).
Windsor describes agricultural compositions containing any of a number of active agents, carriers, and solvents, [0078-79], Windsor specifically reciting each of the instantly claimed neem oil as a botanical cytotoxic agent (Pg. 27), isopropyl alcohol as a microbicide and solvent (Pg. 111), and acetophenone (Pg. 121), which Beitzel indicates is known to be useful as a solvent in neem containing pesticidal compositions.  (Beitzel [0072-73]).
While neither the various concentrations of neem oil, isopropyl alcohol, and acetophenone, nor the time between the delivery of the neem oil compositions and its volatilization and effective vapor concentrations, nor the volume of the treatment enclosure recited by the instant claims are not particularly described by the prior art of record, it must be remembered that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Where the art here establishes each of a concentration and time dependent relationship on mortality of insects including cockroaches of a variety of species when exposed to neem oil vapor in a variety of concentrations and enclosure sizes either overlapping or otherwise rendering obvious those set forth by the instant claims, the skilled artisan is provided the requisite rationale for optimizing the concentrations of composition components to maximize the onset of efficacy of insecticidal neem oil vapors, addressing the component concentration and vaporization window limitations of the instant claims.  Concerning the volume of enclosure, it must be remembered that the mere scaling up of a prior art process capable of being scaled up cannot establish the patentability of a claim to such a scaled up process.   In re Rinehart, 531 F.2d 1048, 1053, 189 USPQ 143, 148 (CCPA 1976).

Claims 52, 54, 56, 72-79, and 88-90 are rejected under 35 U.S.C. 103 as being unpatentable over Michaelraj, Schmal, Tine, Windsor, and Beitzel as applied to Claims 52, 54, 56, 72-79, and 86-89 above, and further in view of Livingston (U.S. PGPub. 2006/0130391), Brun (U.S. 2,979,268), and Olchovy (U.S. PGPub. 2014/0209698).
Michaelraj, Schmal, Windsor, and Beitzel, discussed in greater detail above, suggest the use of neem oil, isopropyl alcohol, and acetophenone vapors as means of controlling cockroaches for agricultural applications in a 24L enclosure, but do not specify the use of a device comprising the impregnates substrate contained within a housing having apertures which 
Livingston describes pest repellent devices comprising an impermeable housing equipped with each of holes for emitting vapor as well as a removable peel strip of material to occlude the holes until the time of use, [0010; 0024; 0030, Fig. 4C)], which contains a frangible envelope containing a pest repellent composition, [0014], designed to be placed within the interior of a structure.  [0008].
Brun describes similar devices to those of Livingston, wherein a pest controlling composition is contained within an impermeable envelope which, when opened, provides for air circulation through the device thereby permitting the release of the volatile compositions such as insecticides contained therein.  (Col.2, L.6-37; Col.3, L.5-38).  A wide variety of volatile compositions, including insecticides or insect repellents.  (Col.4, L.14-34).
Olchovy describes similar devices to those of Brun and Livingston for providing insecticides to the surrounding atmosphere.  [0017].  Olchovy incorporates into the devices, in addition to the insecticidal vapor producing composition, an adhesive intensity control sheet which may be adjustably removed from the underlying substrate to control the release of the underlying volatile fluid to the atmosphere. [0050].
It would have been prima facie obvious to have utilized a combination of neem oil, isopropyl alcohol as diluent, and acetophenone as solvent in a vapor-releasing composition to be incorporated into a device such as the porous rodent-controlling housing described by Livingston and placed the same within a larger structure to provide pest controlling vapors contained at least partially within such a structure.  One having ordinary skill in the art would have been motivated to adapt the pore-equipped and adjustable housing described by Livingston as suitable for .

Claims 52, 54, 56, 72-79, 86-89, 91, and 92 are rejected under 35 U.S.C. 103 as being unpatentable over Michaelraj, Schmal, Windsor, and Beitzel as applied to Claims 52, 54, 56, 72-79, and 86-89 above, and further in view of Garcia (U.S. PGPub. 2004/0034149), and LaFleur (4,817,824).
Michaelraj, Schmal, Windsor, and Beitzel, discussed in greater detail above, suggest the use of neem oil, isopropyl alcohol, and acetophenone vapors as means of controlling cockroaches in agricultural applications, but do not specify the use of an enclosure having a flexible outer layer impermeable or substantially impermeable to pesticidal vapors; the examiner considers containers which are airtight or watertight as suitably addressing the impermeability limitation.
Garcia describes the impregnation of plastic films with essential oils to be formed into bags for the preservation of foods and horticulture products.  (Abs.).  These materials are 
LaFleur describes collapsible containers for granular materials comprising a bag contained within a cage.  (Abs).  These containers are described as useful for containing granular materials such as grains and rice, (Col.1, L.20-25), with plastic bags an exemplary embodiment described.  (Col.2. L.3-10).  In an exemplary embodiment, the cage containing the bag has exterior dimensions measuring 44x44x40 inches (Col.4, L.1-18), yielding a volume encompassed by the exterior dimensions of 77,440 cubic inches, or 1269 liters.  As the bags are designed to fit within the cages so provided, the examiner considers these dimensions suitably close to the claimed 1200 liters to render the range claimed obvious.  See Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (indicating that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close).  Polyethylene is described as a preferred plastic for use in providing the bags to be contained within the approximately 1200L cages.  (Col.4, L.27-49). 
It would have been prima facie obvious to have utilized a polyethylene bag encased within a rigid structure to encompass a composition incorporating a combination of neem oil, isopropyl alcohol, and acetophenone vapors as means of controlling cockroaches in the storage of agricultural materials.  One having ordinary skill in the art would have been motivated to do so owing to the fact that neem oil compositions are known to be useful in the control of agricultural pests during storage of agricultural products, and sealed polyethylene bags, particularly polyethylene bags for retaining essential oil vapors for the protection of agricultural products from insect damage, of approximately 1200L volume are suggested by the art as useful for the packaging and transport of a wide variety of materials.  KSR v.  Teleflex, 127 S.Ct. 1727, Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  

Claims 52, 54, 56, 72-79, and 88-94 are rejected under 35 U.S.C. 103 as being unpatentable over Michaelraj, Schmal, Windsor, Beitzel, Livingston, Brun, and Olchovy as applied to Claims 52, 54, 56, 72-79, and 88-90 above, and further in view of Garcia (U.S. PGPub. 2004/0034149), and LaFleur (4,817,824).
Michaelraj, Schmal, Windsor, Beitzel, Livingston, Brun, and Olchovy, discussed in greater detail above, suggest the use of neem oil, isopropyl alcohol, and acetophenone vapors as means of controlling cockroaches in agricultural applications employing a saturated substrate having an adjustably removable peel strip, but do not specify the use of an enclosure having a flexible outer layer impermeable or substantially impermeable to pesticidal vapors; the examiner considers containers which are airtight or watertight as suitably addressing the impermeability limitation.
Garcia describes the impregnation of plastic films with essential oils to be formed into bags for the preservation of foods and horticulture products.  (Abs.).  These materials are described as protecting the materials so contained from, among others, insects.  [0016].  Polymers useful in the manufacture of such materials include polyethylene.  [0022]
LaFleur describes collapsible containers for granular materials comprising a bag contained within a cage.  (Abs).  These containers are described as useful for containing granular materials such as grains and rice, (Col.1, L.20-25), with plastic bags an exemplary embodiment See Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (indicating that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close).  Polyethylene is described as a preferred plastic for use in providing the bags to be contained within the approximately 1200L cages.  (Col.4, L.27-49).
It would have been prima facie obvious to have utilized a polyethylene bag inside a rigid structure to encompass a composition incorporating a combination of neem oil, isopropyl alcohol, and acetophenone vapors released from a saturated substrate having an adjustably removable peel strip as means of controlling cockroaches in the storage of agricultural materials.  One having ordinary skill in the art would have been motivated to do so owing to the fact that neem oil compositions are known to be useful in the control of agricultural pests during storage of agricultural products, and sealed polyethylene bags, particularly polyethylene bags for retaining essential oil vapors for the protection of agricultural products from insect damage, of approximately 1200L volume are suggested by the art as useful for the packaging and transport of a wide variety of materials, and that .  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 52, 54, 56, 72-79, and 86-89 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,999,218 in view of Michaelraj discussed in greater detail above.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims merely represent a selection of limitations set forth in the alternative by the Claims of the ‘218 patent, with the exception of the vessel and timing limitations of the instant claims, which as set forth above represent obvious permutations of the claims and art of record.

Conclusion
No Claims are allowable.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862.  The examiner can normally be reached on Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/SEAN M BASQUILL/Primary Examiner, Art Unit 1613